Citation Nr: 0025656	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for diabetes mellitus was previous 
denied by the RO in a rating decision dated in February 
1984.  The appellant was notified of that decision in 
February 1984 and there was no appeal filed within one 
year of that notification.

2. Evidence submitted by the appellant since the 1984 rating 
decision is not so significant that it must be considered 
in order to fairly decide whether the appellant is 
entitled to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1. The February 1984 rating decision is final.  38 U.S.C. 
§ 4005 (1982); 38 C.F.R. § 3.104 (1983); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1999).

2. New and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for diabetes mellitus, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for diabetes mellitus was 
denied by the RO in a rating decision dated in February 1984.  
That decision was not appealed and is final.  38 U.S.C. 
§ 4005 (1982), 38 C.F.R. § 3.104 (1983); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).  In its decision of February 1984, the RO discussed 
the evidence then of record, and concluded, in essence, that 
there was a diagnosis of diabetes mellitus but that the 
appellant's service medical records showed that the condition 
had pre-existed service and was not aggravated by service.

Evidence submitted in connection with the present appeal 
consists of numerous records and statements from treating 
physicians between March 1994 and August 1998.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  Evidence is "new" 
when it is not of record at the time of the last prior 
disallowance and not merely cumulative of evidence that was 
then of record.  Id.

Following issuance of the Hodge ruling by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the Court articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  However, the Court's decision in Winters was 
recently vacated by the Federal Circuit in July 2000 on the 
grounds that the Court exceeded its jurisdiction in that case 
by addressing de novo the issue of whether the claim was well 
grounded (the second step in the three-step analysis 
articulated in Elkins).  Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  Rather than remand the case to the 
Board, the Court simply applied the new rules from Elkins 
without notice to the appellant, and hence, he was deprived 
of the opportunity to present evidence on the well grounded 
claim issue before the original triers of fact, i.e., the RO 
and the Board. Id.  The Federal Circuit held that the Court's 
jurisdiction was limited only to the issue before it, whether 
new and material evidence had been submitted to reopen the 
claim, and in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Federal 
Circuit stated that the Court should have remanded the claim 
to the Board for reconsideration in light of Hodge. Id, 
citing Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). The 
Federal Circuit in Winters did not address a challenge to the 
three-step analysis for reopening claims established in 
Elkins in light of its holding that the Court had to remand 
the case back to the Board for a Hodge-new and material 
reconsideration. Id.  Hence, the Elkins-three-step analysis 
for reopening a claim based on new and material evidence 
remains good law that the Board is bound to apply.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).  

Applying the above, the Board must deny the appellant's 
request to reopen his previously denied claim of entitlement 
to service connection for diabetes mellitus.  The evidence 
presented is not new and material.  The evidence is not new 
in that it is cumulative of evidence previously of record.  
Essentially, the recently presented evidence contains a 
record of current treatment as well as statements that the 
appellant's diabetes was first diagnosed in service.  These 
facts were previously before the RO in 1984.  Similarly, the 
evidence presented is not material in that it does not "tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim"  Evans, 9 Vet. App. at 284.  The specified 
basis for the1984 denial by the RO was that the appellant's 
diabetes pre-existed service and was not aggravated by 
service.  None of the currently presented evidence goes to 
this issue.  Therefore, the Board finds that new and material 
evidence has not been presented to justify reopening the 
claim.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case and various Supplemental 
Statements of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that no new 
and material evidence had been submitted.  Moreover, unlike 
the situation in Graves, the appellant has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that might be relevant and probative to this claim.

Therefore, the Board must deny the appellant's request to 
reopen his claim of entitlement to service connection for 
diabetes mellitus.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and the claim is not reopened.


		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 

